United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1781
                                   ___________

J. Michael McConnell,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
United States of America,               *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 7, 2006
                                Filed: July 17, 2006
                                 ___________

Before COLLOTON, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       J. Michael McConnell appeals the district court’s1 dismissal of his complaint
seeking a federal tax refund arising from his marital status and seeking a declaration
that his 1971 Minnesota same-sex marriage is lawful. For the reasons set forth below,
we affirm.



      1
         The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota, now
retired.
       Assuming that claim preclusion does not bar McConnell's complaint because
a new cause of action accrues against the IRS for each tax year, see Comm’r v.
Sunnen, 333 U.S. 591, 598 (1948) (each year is origin of new liability and of separate
cause of action; judgment on merits is res judicata as to any subsequent proceeding
involving same claim and same tax year), we conclude that issue preclusion applies.
See Conwed Corp. v. Union Carbide Corp., 443 F.3d 1032, 1038 (8th Cir. 2006)
(collateral estoppel applies under Minnesota law if (1) issue was identical to one in
prior adjudication, (2) there was final judgment on merits, (3) estopped party was
party or in privity with party to prior adjudication, and (4) estopped party was given
full and fair opportunity to be heard on adjudicated issue; Minnesota courts do not
apply doctrine rigidly, but focus on whether injustice will be worked on party against
whom estoppel is urged); Ripplin Shoals Land Co. v. U.S. Army Corps of Eng’rs, 440
F.3d 1038, 1044 (8th Cir. 2006) (applying same rule when considering preclusive
effect of prior federal court litigation); United States v. McCaster, 193 F.3d 930, 933
(8th Cir. 1999) (this court may affirm judgment on any ground supported by record,
even if not relied on by district court).

        Notwithstanding McConnell’s arguments to the contrary, the issue in this case
is the same one that McConnell previously litigated in Baker v. Nelson, 191 N.W.2d
185, 185-87 (Minn. 1971) (Baker), appeal dismissed, 409 U.S. 810 (1972), and in
McConnell v. Nooner, No. 4-75-Civ. 566 (D. Minn. April 20, 1976) (McConnell I),
aff’d, 547 F.2d 54, 56 (8th Cir. 1976) (per curiam) (McConnell II), namely whether
he has a valid marriage under Minnesota state law and the United States Constitution.
In Baker, the Minnesota Supreme Court clearly stated that same-sex marriage is
prohibited in Minnesota and that this prohibition does not offend the United States
Constitution. See Baker, 191 N.W.2d at 185-86; see also W. Forms, Inc. v. Pickell,
308 F.3d 930, 933 (8th Cir. 2002) (state supreme court determines issues of state law,
and federal courts are bound by determination). The United States Supreme Court
upheld that decision on appeal by dismissing the appeal for want of a substantial
federal question. Baker v. Nelson, 409 U.S. 810 (1972); see Hicks v. Miranda, 422

                                         -2-
U.S. 332, 343-345 (1975) (dismissal of appeal for want of substantial federal question
constitutes adjudication of merits which is binding on lower federal courts).
Similarly, the district court in McConnell I rejected the contention that McConnell had
a valid marriage, and this court held that he was precluded from relitigating an issue
that had been decided in Baker, see McConnell II, 547 F.2d at 55-56.

       Here, the IRS denied McConnell the refund based on its determination that he
was not validly married. See 26 U.S.C. § 6013(a) (“husband and wife may make a
single return jointly of income taxes”); 26 U.S.C. § 7703(a)(1) (individual’s marital
status is determined as of end of taxable year); Boyter v. Comm’r, 668 F.2d 1382,
1385 (4th Cir. 1981) ("[U]nder the Internal Revenue Code a federal court is bound by
state law rather than federal law when attempting to construe marital status.").
Because McConnell is precluded from relitigating that issue, his claim against the IRS
fails.

      Accordingly, we affirm the judgment of the district court. We also deny all
pending motions.
                     ______________________________




                                         -3-